238 Ind. 708 (1958)
153 N.E.2d 604
JACKSON
v.
REEVES, JUDGE.
No. 0-527.
Supreme Court of Indiana.
Filed October 30, 1958.
*709 George E. Jackson, pro se.
PER CURIAM.
Petitioner was convicted of grand larceny on October 25, 1953. Thereafter he pro se filed successive proceedings in the same case which he described as error coram nobis and habeas corpus. The prayer of both actions was denied.
Petitioner asserts that the public defender refuses to represent him in his appeal and to procure the necessary record for that purpose. Petitioner now asks that he be allowed to appeal in both of said proceedings pro se in forma pauperis, and that this court order that a certified copy of the record be prepared for the purpose of the appeal.
This court was confronted with substantially the same issues in the case of Burnett v. State (1956), 235 Ind. 698, 132 N.E.2d 458. In that case we stated the law as follows:
"There is no provision in the law for such proceeding as this and no authority for this court or the Chief Justice to furnish such records, papers, or make an order therefor. Acts 1945, ch. 38, § 1, p. 81, being § 13-1401, et seq. Burns' 1955 Supplement, provides for the duties of a Public Defender and for the furnishing of a transcript of any court proceedings at the expense of the state upon the request of the Public Defender...."
Obviously the public defender could not and should not be required to appeal all cases in which inmates of our penal institutions consider that error was committed in their respective cases. Therefore, of necessity he must be granted wide discretion as to whether the matters complained of present any appealable issue.
By petitioner's own statement the public defender has refused to prosecute his appeal. He does not substantiate this fact in his petition. Neither does he assert or attempt to assert that this refusal by the public defender constitutes a dereliction of his duty. For the reasons aforesaid there is nothing before this court for determination and the petition herein is dismissed.
NOTE.  Reported in 153 N.E.2d 604.